DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is in response to the application filed 10/23/2019 that seeks priority to KR 10-2019-0123022, filed 10/04/2019.  Claims 1-20 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Claim Objections/Interpretation
Claims 16 and 18-20 are objected to.

As per Claim 16.
Claim 16 purports to depend from claim 1.  However, claim 1 is a process claim (operation method) and claim 16 is an apparatus claim (non-volatile computer readable recording medium comprising).  It is improper for an apparatus claim to depend from a method claim.  The Applicant is invited to overcome the objection by rewriting claim 16 as an independent claim that includes the steps/acts of claim 1.

As per Claims 18-20.
Claims 18-20 depend upon claim 17 which recites a controller configured to followed by functional language.  Claims 18 to 20 each recite wherein the controller is configured to followed by functional language.  These dependent claims should recite wherein the controller is further configured to since it is unclear whether the dependent claims are alternative to independent claim 17 or further limit independent claim 17.  If the former is the case then dependent claims 18 to 20 would stand rejected on the same basis as independent claims 17 since the limitations are in the alternative.  Clarification is required by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claim 3
Claim 3 recites allowing the V2V communication with the external vehicle when the determined difference exceeds the predetermined threshold; and 
disallowing the V2V communication with the external vehicle when the determined difference does not exceed the predetermined threshold.
These limitations contradict the drawings and specification.  See FIG. 9 (S920, S930, S940); Spec. [00153] (When the determined difference exceeds a predetermined threshold, the at least one vehicle 820 may determine that the accuracy of the first information is relatively low.  When the determined difference does not exceed the threshold, the at least one vehicle 820 may determine that the accuracy of the first information is relatively high.); [00156] (When the determined difference is greater than a predetermined threshold, the vehicle 800 may disallow the V2V communication with the external vehicle 810.  When the determined difference is less than the threshold, the vehicle 800 may allow the V2V communication with the external vehicle 810.  Related description will be made in detail with reference to FIG. 9)].  For these reasons, claim 3 is not supported by the Applicant’s specification.  
disallowing . . . when . . . a difference . . . exceeds . . . a threshold and allowing . . . when . . . a difference . . . do not exceed . . . a threshold.  Accordingly, there appears to be an administrative oversight.  For the purposes of this examination, consistent with the specification and claim 15, claim 3 will be interpreted as follows:
disallowing the V2V communication with the external vehicle when the determined difference exceeds the predetermined threshold; and 
 with the external vehicle when the determined difference does not exceed the predetermined threshold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 to 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1
Claim 1 recites:
a vehicle terminal – line 1;
an external vehicle – line 2, 6-7;
at least one vehicle – lines 3, 4, 5;
a vehicle – line 3.
The term a vehicle in line 3 causes the claim to be indefinite.  This because it is unclear whether a vehicle refers back to a vehicle terminal or an external vehicle or is a vehicle in addition to and separate and apart from an external vehicle and at least one vehicle.  Accordingly, claim 1 is indefinite.
Further, claim 1 recites the steps/acts of receiving . . . transmitting . . . receiving . . . and identifying but fails to identify the device/apparatus/unit that is performing these steps/acts.  Accordingly, claim 1 is indefinite.  

As per Claims 2-16
These claims depend upon claim 1 and fail to cure the deficiencies of claim 1.  Accordingly, claims 2-16 are also rejected under 35 U.S.C. § 112(b) as being indefinite.

As per Claim 17
Claim 17 includes limitations analogous to the limitations of claim 1, mainly: 
[a] vehicle terminal – line 1;
an external vehicle – line 4, 7;
at least one vehicle – lines 4, 5-6;
a vehicle – line 5.
For the reasons give above with respect to claim 1, claim 17 is also rejected as being indefinite under 35 U.S.C. § 112(b).

As per Claims 18-20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note:  In the rejection below, the citation to the column number and line number of a U.S. Patent will be the column number will be followed by a colon “:” then line number(s).  For example, Reference X column 3, lines 25-30 will be cited as 3:25-30.

Claims 1-3, 7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah et al. US 8,314,718 B2 (“Muthaiah”) (US-PGPUB 2011/00080302 A1) in view of Chen US 2020/0351906 A1 (“Chen”).

As per Claim 1 – Muthaiah and Chen.
Muthaiah discloses [a]n operation method of a vehicle terminal, the method comprising: 
receiving first information for reliability verification from an external vehicle [at least see Muthaiah FIG. 5(61); 2:10-12 (the wireless message contains characteristic data of the remote vehicle); 5:58-60 (the receiver of the vehicle receives a message from ;
. . . 
receiving second information acquired through a sensor . . . and corresponding to the first information, . . . [at least see Muthaiah FIGS. 4, 5; 2:11-14 (the characteristic data of the remote vehicle is analyzed for determining whether the wireless message transmitted by the remote vehicle is in compliance with a predetermined parameter of the host vehicle); 5:3-6 (filter 42 exists as a set of algorithms which examines each data packet prior to the security layer 38 and makes a decision to send the data packet to the security layer 38 or discard the data packet); 5:34-35 (a filtering decision is made by comparing characteristic data of the received data packet to the predetermined parameter set by the host vehicle) ; ¶ ]; and
identifying whether to allow vehicle to vehicle (V2V) communication with the external vehicle by comparing the first information and the second information [at least see Muthaiah FIGS. 4, 5; Abstract ([t]he characteristic data is analyzed . . . [t]he wireless message is discarded . . . in response to a determination that the wireless message is not in compliance; 2:15-20 (the wireless message is discarded prior to a transfer of the wireless message to the security layer in response to a determination that the wireless message transmitted by the remote vehicle is not in compliance with a predetermined parameter of the host vehicle); 5:34-35 (a filtering decision is made by comparing characteristic data of the received data packet to the predetermined parameter set by the host vehicle); 5:42-45 (a comparable parameter of the host vehicle for determining positional data or attitude data of the host vehicle or may include a parameter relating to spurious data of the transmitted message such as malicious node tampering); 6:17-20 (direction of travel of the remote vehicle (first information) is compared to the host vehicle’s direction of travel (second information); 6:65-7:1 (message is discarded if 
Muthaiah discloses filtering data packets received from other vehicle via V2V prior to transmitting the message to a security layer for processing [at least see Muthaiah FIG. 5], but does not specifically disclose transmitting the first information to at least one vehicle in a vicinity of a vehicle.  Muthaiah also discloses receiving second information acquired through a sensor that corresponding to the first information, but does not specifically disclose that that the sensor information is acquired through a sensor of the at least one vehicle.
However, Chen transmitting the first information to at least one vehicle in a vicinity of a vehicle . . . of the at least one vehicle [at least see Chen FIG. 1; ¶ 47 ([t]he V2X control function node 15 is configured to deliver a V2X service authorization parameter to the vehicle 17 and the terminal 18.  The V2X service authorization parameter is used to indicate a type of V2X communication that can be performed by the vehicle 17 and the terminal 18, for example, V2V communication, V2P communication, and V2I communication.); ¶ 4 (direct link is established between the leading vehicle and the following vehicle using a PC5 interface); ¶ 54 (communication is performed using a direct link established using the PC5 interface, or communication is performed using a direct link established using a dedicated short range communication (DSRC) technology); ¶ 57 (a direct link is established between the leading vehicle 171 and the following vehicle 172 using a PC5 interface)].


As per Claim 2 – Muthaiah and Chen.
Muthaiah in combination with Chen discloses the operation method of claim 1, and Muthaiah further discloses wherein the identifying comprises: 
determining a difference between the first information and the second information; and 
identifying whether to allow the V2V communication with the external vehicle based on whether the determined difference exceeds a predetermined threshold [at least see Muthaiah FIG. 5; 6:17-32 (host vehicle determines the direction of travel of the remote vehicle and compares that to the direction of travel of the host vehicle); 6:65-7:1 (when the direction of travel (threshold) is not the same the message is discarded (identifying whether to allow the V2V communication)).].

As per Claim 3 – Muthaiah and Chen.
Muthaiah in combination with Chen discloses the operation method of claim 2, and Muthaiah further discloses wherein the identifying comprises: 
disallowing the V2V communication with the external vehicle when the determined difference exceeds the predetermined threshold [at least see Muthaiah FIG. threshold) is not the same the message is discarded (identifying whether to allow the V2V communication))]; and 
allowing the V2V communication with the external vehicle when the determined difference does not exceed the predetermined threshold [at least see Muthaiah 7:3-6 (if the data . . . indicates that the direction of travel of the remote vehicle is in the same direction (does not exceed the predetermined threshold) that the host vehicle is traveling); 9:55-58 (the data packet is transferred)].

As per Claim 7 – Muthaiah and Chen.

Muthaiah in combination with Chen discloses the operation method of claim 1, and Muthaiah further discloses wherein each of the at least one vehicle identifies the first information and acquires second information corresponding to the first information through a sensor [at least see Muthaiah FIGS. 4, 5; 5:34-35 (a filtering decision is made by comparing characteristic data of the received data packet to the predetermined parameter set by the host vehicle); 5:42-45 (a comparable parameter of the host vehicle for determining positional data or attitude data of the host vehicle or may include a parameter relating to spurious data of the transmitted message such as malicious node tampering); 6:17-20 (direction of travel of the remote vehicle (first information) is compared to the host vehicle’s direction of travel (second information); 6:65-7:1 (message is discarded if direction of travel not the same); 8:31-33 (determine malicious behavior by examining whether the broadcast message is consistent with physical laws); 7:62-8:9 (vehicle X is the transmitting vehicle . . . vehicle A starts to track vehicle X . . . predict that vehicle X will be in a designated “sector of availability” . . . [i]f location 

As per Claim 16 – Muthaiah and Chen.

As discussed above with respect to claim 1, Muthaiah in combination with Chen discloses the operation method of claim 1.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Muthaiah and Chen, by having storing the program on a non-volatile computer readable recording medium so that the program can be easily transferred between vehicles.

As per Claim 17 – Muthaiah and Chen.
Claim 17 an apparatus claim (vehicle terminal) includes limitations analogous to claim 1, a process claim (method of a vehicle terminal).  For the reasons give above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen.

As per Claim 18 – Muthaiah and Chen.
As discussed above, claim 18 fails to further limit claim 17 because the limitation is interpreted to be in the alternative.  Therefore, claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen.
Note: claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen and Burckhardt.
As per Claim 19 – Muthaiah and Chen.

Note: claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen and Bhooshan.

As per Claim 20 – Muthaiah and Chen.
As discussed above, claim 20 fails to further limit claim 17 because the limitation is interpreted to be in the alternative.  Therefore, claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah in view of Chen, as applied to claim 2 above and further in view of Frenkel US 2020/0053048 A1 (“Frenkel”).

As per Claim 4 – Muthaiah, Chen, and Frenkel.
Muthaiah in combination with Chen discloses [t]he operation method of claim 2, and Muthaiah further discloses when the determined difference exceeds the predetermined threshold and discarding messages sent from another vehicle when it is determined that the message may contain spurious data, but does not specifically disclose wherein the identifying comprises: allowing the V2V communication with the external vehicle in one direction.
However, Frenkel teaches wherein the identifying comprises: allowing the V2V communication with the external vehicle in one direction [at least see Frenkel ¶ 6 (a security server configured to receive an indication of a security threat to at least one of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of authenticating messages received from a remote vehicle that includes filtering the messages prior to sending the messages to a security layer as disclosed by Muthaiah and using the vehicle in Muthaiah to authorize V2V communications between terminal 18 and vehicle 17 as taught by Chen and when a security threat is detected to only permit one-way communication as taught by Frenkel in order to prevent the vehicle in Muthaiah from receiving data that may pose a security threat [Frenkel ¶ 6].

Claims 5  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah in view of Chen, as applied to claims 1 and 17 above, respectively and further in view of Burckhardt et al. US 20200162583 A1 (“Burckhardt”).

As per Claim 5 - Muthaiah, Chen, and Burckhardt.

Muthaiah in combination with Chen discloses [t]he operation method of claim 1, and Muthaiah further discloses wherein the receiving of the first information comprises: 
receiving a V2V communication request from the external vehicle [at least see Muthaiah FIG. 5; 5:58-60 (the receiver of the vehicle receives a message from a remote vehicle in a V2V communication network)]; but Muthaiah does not specifically disclose requesting information for reliability verification from the external vehicle; and 
receiving the first information from the external vehicle based on the requesting.
requesting information for reliability verification from the external vehicle [at least see Burckhardt FIG. 3 (2) (authentication response); ¶¶ 85-89]; 
receiving the first information from the external vehicle based on the requesting [at least see Burckhardt FIG. 3 (3) (authenticated request response); ¶¶ 85-89].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of authenticating messages received from a remote vehicle that includes filtering the messages prior to sending the messages to a security layer as disclosed by Muthaiah and using the vehicle in Muthaiah to authorize V2V communications between terminal 18 and vehicle 17 as taught by Chen and request authentication of the message from the client (vehicle) and the received the authentication at the server (host vehicle) as taught by Burckhardt in order to ensure a secure communication channel [Burckhardt ¶ 8].

As per Claim 18 – Muthaiah, Chen, and Burckhardt.
Claim 18 an apparatus claim (vehicle terminal) includes limitations analogous to claim 5, a process claim (method of a vehicle terminal).  For the reasons give above with respect to claim 5, claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah in view of Chen, as applied to claims 1 and 17 above, respectively and further in view of Bhooshan et al. US 20150324578 A1 (“Bhooshan”).

As per Claim 6 - Muthaiah, Chen, and Bhooshan.
t]he operation method of claim 1, but Muthaiah does not specifically disclose wherein the receiving of the first information comprises: determining whether a reliability verification period of the external vehicle elapses; requesting information for reliability reverification from the external vehicle when the reliability verification period of the external vehicle elapses; and receiving the first information from the external vehicle based on the requesting.
However, Bhooshan teaches wherein the receiving of the first information comprises: determining whether a reliability verification period of the external vehicle elapses [at least see Bhooshan FIG. 6 (614); ¶ 76 (A determination is made whether the re-verification timer has timed out 614)];
requesting information for reliability reverification from the external vehicle when the reliability verification period of the external vehicle elapses [at least see Bhooshan FIG. 6 (618); ¶ 77 (a request is sent to the user device requesting the user re-verify 618)] and 
receiving the first information from the external vehicle based on the requesting [at least see Bhooshan FIG. 6 (620); ¶ 79 (Once the user credentials are received, a determination is made whether the re-verification was successful)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of authenticating messages received from a remote vehicle that includes filtering the messages prior to sending the messages to a security layer as disclosed by Muthaiah and using the vehicle in Muthaiah to include a credential expiration timer and to request the client to re-verify their credentials as taught by Bhooshan in order to ensure that only authorized users have access to the [V2V] network [Bhooshan ¶ 19].

As per Claim 19 - Muthaiah, Chen, and Bhooshan
19 an apparatus claim (vehicle terminal) includes limitations analogous to claim 6, a process claim (method of a vehicle terminal).  For the reasons give above with respect to claim 6, claim 19 is also rejected under 35 U.S.C. § 103 as being unpatentable over Muthaiah in combination with Chen and Bhooshan.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah in view of Chen, as applied to claim 1 above, and further in view of Slobodyanyuk et al. US 20210063546 A1 (“Slobodyanyuk”).

As per Claim 9.
Muthaiah in combination with Chen discloses [t]he operation method of claim 1, and Muthaiah further discloses wherein the first information includes at least one of position information and velocity information of a predetermined vehicle acquired by the external vehicle [at least see Muthaiah FIG. 5; 6:3-16 ([c]haracteristic data contained in the data packet . . . includes, but is not limited to, global positioning data, altitude data, remote vehicle velocity, acceleration, trajectory, direction of travel, signal strength, time of transmission of the signal, signatures, signal quality, receiver sensitivity, and signal to noise interference ratio)], the second information includes at least one of position information and velocity information of the predetermined vehicle [at least see Muthaiah 8:62-9:9 (vehicle X is the transmitting vehicle . . . vehicle A starts to track vehicle X . . . predict that vehicle X will be in a designated “sector of availability” . . . [i]f location coordinates of vehicle X . . . is out of the “sector of availability”, then the behavior of vehicle X can be considered malicious)], but does not specifically disclose measured through the sensor of the at least one vehicle.
However, Slobodyanyuk teaches measured through the sensor of the at least one vehicle [at least see Slobodyanyuk FIGS. 5, 6; ¶¶ 77-85].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668